         Case 1:20-cv-04615-MKV Document 78 Filed 02/17/21 Page 1 of 2
                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                               DOC #:
SOUTHERN DISTRICT OF NEW YORK                                              DATE FILED: 

 MADALINA RAMONA IACOB,

                            Plaintiff,
                                                                     1:20-cv-04615-MKV
                         -against-
                                                                  ORDER OF DISMISSAL
 BANTAM REALTY SERVICES, LLC ET AL.,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiff commenced this action on June 16, 2020, by filing the Complaint. [ECF No. 1.]

Plaintiff filed the Amended Complaint on September 28, 2020. [ECF No. 15.] On January 13,

2021, the Court entered an Order directing Plaintiff to serve the summons and Amended Complaint

on Defendants LG Estates, Inc. and Deep Drive Media LLC on or before February 12, 2021. [ECF

No. 75.] The Court warned that if serve has not been made by that date and if Plaintiff fails to

show cause why serve has not been made, the action may be dismissed as to Defendants LG

Estates, Inc. and Deep Drive Media LLC. That date has since passed, and Plaintiff has failed to

serve these Defendants or show cause why service has not been made.

       Accordingly, IT IS HEREBY ORDERED that the above-captioned action is DISMISSED

WITHOUT PREJUDICE against Defendants LG Estates, Inc. and Deep Drive Media LLC. See

Fed. R. Civ. P. 4(m); Zapata v. Isabella Geriatric Ctr., No. 12 Civ. 00738 (ALC)(DF), 2013 WL

1762900, at *1 (S.D.N.Y. Apr. 1, 2013) (noting that “where timely service is not made after notice

to the plaintiff, the Court may dismiss the action without prejudice”); see also Polanco v. Chase

Sadell Holding Corp., No. 08 Civ. 7248(RMB)(MHD), 2009 WL 303401, at *2 (S.D.N.Y. Feb. 9,

2009) (dismissing action under Rule 4(m) where plaintiff “was free to arrange for service of the

current lawsuit, and has simply chosen not to do so and has not proffered a reasonable justification


                                                 1
         Case 1:20-cv-04615-MKV Document 78 Filed 02/17/21 Page 2 of 2




for refraining to undertake service”); Powell v. Dep’t of Corr., No. 00 CIV. 5360 (Lake), 2001 WL

1502551, at *2 (S.D.N.Y. Oct. 29, 2001) (dismissing case where several months elapsed since

plaintiff filed amended complaint and plaintiff failed to effectuate service or show cause why

service could not be accomplished).

       IT IS FURTHER ORDERED that Plaintiff and the remaining Defendants—QRealty and

Scallywaganvagabond.com—shall appear for a conference on March 16, 2021, at 2:00 PM. The

conference will be held telephonically. To join the conference, dial 888-278-0296 and enter access

code 5195844.


SO ORDERED.

Dated: February 17, 2021                                    _ ____
                                                            __  _ _____________
                                                                             ________
                                                                                   ____
                                                                                      ____
                                                                                        _ __
                                                                                        __
                                                            _____________________________  _ __
                                                                                             ____
       New York, NY                                         MARY YK  AY VYSKOCIL
                                                                   KAY     VYS
                                                                            YSKOCI
                                                                            YS      CIIL
                                                                   States Di
                                                            United States   ist
                                                                             strict Judge
                                                                           District




                                                2
